ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL
BURTON PERLMAN, Bankruptcy Judge.
The above captioned adversary proceeding concerns the dischargeability of debt and claims for fraud and securities law violations. The present motion was filed by James A. Mierop (“movant”), a third party defendant in this action, who is presently incarcerated in a state penal institution. Movant alleges that he is indigent and seeks appointment of counsel by this Court.
Neither the Sixth Amendment to the United States Constitution nor the due process clause of the Fifth Amendment requires appointment of counsel to a litigant in an ordinary civil action. Hullom v. Burrows, 266 F.2d 547 (6th Cir., 1959); Potashnick v. Port City Const. Co., 609 F.2d 1101 (5th Cir., 1980).
The motion is denied.
SO ORDERED.